Citation Nr: 1647602	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-28 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for sarcoidosis to include as due to contaminated water at Camp Lejeune.

2. Entitlement to Department of Veterans Affairs compensation under 38 U.S.C.A. § 1151 for a back disability (§ 1151 claim). 

3. Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.B. 



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from March 1968 to May 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) in Chicago, Illinois.  The appeal was subsequently transferred to the Louisville, Kentucky RO.

In April 2011, the Veteran and D.B. testified before the undersigned Veterans Law Judge sitting at the RO in Chicago, Illinois.  A copy of the hearing transcript is of record and has been reviewed.  In a January 2012 decision, the Board reopened the Veteran's claim for service connection for sarcoidosis, and remanded that issue along with the other issues on appeal outlined above to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review.

The issues of benefits on the basis of § 1151 and entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the relevant appeal period, the Veteran does not have sarcoidosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sarcoidosis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board notes that prior to initial adjudication, a June 2006 letter satisfied VA's duty to notify the Veteran of the elements of his sarcoidosis claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided a VA examination and subsequent addendum opinion in connection with his sarcoidosis claim in April 2015 and February 2016.  After a review of each of the aforementioned examination reports the Board finds that each of these examinations were based on a thorough review of the claims file, include a detailed medical history, and provide adequate supporting rationale for etiology opinions.  Accordingly, the Board finds that the aforementioned VA examination reports provide an adequate basis on which to adjudicate the Veteran's sarcoidosis claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Veteran's sarcoidosis claim was remanded in January 2012 for additional development to include the collection of relevant outstanding personnel records and any additional identified post-service treatment records relevant to the Veteran's claim, and to provide the Veteran with a VA examination.  A review of the record reveals that all of the January 2012 remand directives relevant to the Veteran's sarcoidosis have been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with the January 2012 Board remand directives with regard to the Veteran's sarcoidosis appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in April 2011.  The April 2011 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, certain chronic diseases, including sarcoidosis, are presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service; or if manifested in service and at any time thereafter.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1112 may also be proven by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, this presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309.  

Addressing the Veteran's contentions, when the Veteran filed his claim for service connection, he identified two bases on which medical nexus could be premised: (1) exposure to contaminated water while he was stationed in Camp Lejeune during service; and (2) based continuity of symptomology since service, more specifically the repeated colds he starting getting in service and continued to experience until his April 1980 diagnosis of pulmonary sarcoidosis.  Such bases for entitlement were discussed extensively at the Veteran's April 2011 Board hearing.

However, the Board finds that a review of the record indicates that a discussion of medical nexus is not necessary to this claim because there is probative medical evidence of record indicating that the Veteran does not currently have sarcoidosis.  As detailed in the February 2016 VA addendum opinion, a May 2015 letter from the Veteran's treating physician, Dr. D.G., indicates that the Veteran underwent a single right lung transplant in April 2013 at which time, several specimens were removed from each lobe, and emphysema and fibrosis were identified, and based on concern that the Veteran may have sarcoidosis, an extensive review of the Veteran's parenchyma was completed, and "not a single granuloma" was identified.  As such, Dr. D.G. explained, the Veteran's "final histologic diagnosis favors a syndrome of combined pulmonary fibrosis and emphysema."  Reviewing this record, the February 2016 VA examiner indicated that the Veteran does not have any documented pulmonary or systemic sarcoidosis and is not being actively treated for sarcoidosis currently, although he does have other respiratory conditions, including emphysema, interstitial lung disease, and asthma, that are not currently on appeal.  Although an etiology opinion was not provided, one was not required due to the fact that the Veteran was found to no longer have sarcoidosis.

Although private treatment records from April 1981 indicate a diagnosis of sarcoidosis at that time, the Board notes that in almost all of the Veteran's post-service treatment records since that time, the Veteran's sarcoidosis is noted by history only, and sarcoidosis is defined as a "progressive, systemic granulomatous reticulosis of unknown etiology, characterized by hard tubercles" and may be either chronic or acute, that is, having an abrupt onset and spontaneous remission.  Dorland's Illustrated Medical Dictionary, 1669 (32nd ed. 2012).  Accordingly, on this basis the Board finds that because there is probative medical evidence of record indicating that while the Veteran had a diagnosis of sarcoidosis in April 1981 he no longer has that condition, the Board further analysis of the second and third elements of service connection is unnecessary, as there is insufficient medical evidence of a current disability during the relevant appeal period.  Accordingly, entitlement to service connection for sarcoidosis is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


ORDER

The claim of entitlement to service connection for sarcoidosis is denied.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

First, addressing the Veteran's bilateral knee disability claim, the Board notes that the Veteran was provided with a VA examination and addendum opinion in February 2015.  The initial etiology opinion simply stated that "there is no evidence of any connection [;] [t]here is no clearly documented continuum of care from service until 2005."  The February 2015 addendum opinion elaborated that the Veteran did not start receiving VA treatment until July 18, 1999 at which time there were no knee diagnoses, and that the Veteran was not seen for a knee complaint until August 2000, and that at that time the Veteran attributed his knee pain to lifting a table two weeks earlier.  The author of the February 2015 addendum opinion then explained that since there is no clearly documented evidence of a continuum of care from service [] until 2000, it is not at least as likely as that that any basketball injury in service is related to his present knee condition," which the examiner attributed to the aging progress and the wear and tear of normal daily physical activities.  However, the February 2015 addendum opinion appears to overlook July 1999 and September 1999 Chicago VA Medical Center (VAMC) record which indicate that the Veteran reported a past medical history of knee surgery in 1980, as well as other VA treatment records which consistently document a past medical history of arthroscopic surgery of the left knee in the 1980s, as well as fluid removal from the left knee in 1976.  Further, July 1999 VA treatment records indicated that the Veteran reported bilateral knee pain treated with ibuprofen.  Additionally, a review of the Veteran's post-service treatment records indicate a diagnosis of knee arthritis, and a March 2004 VA treatment record indicates that the Veteran has osteoarthritis "v. chondral malacia v. ligament injury" after a review of X-rays that documented bilateral bone spurring.  Accordingly, on remand a supplemental opinion addressing the medical history documented in the Veteran's post-service treatment records as described above should be procured.  Moreover, the Veteran should be given another opportunity to identify and provide for release authorization for treatment records relevant to any knee treatment he received in the 1980s and 1970s.

As for the Veteran's § 1151 claim, the Board notes that the Veteran was provided with a VA examination in January 2016, and an examination report was completed in February 2016.  The February 2016 VA examiner provided an etiology opinion that was neither positive (indicating at least a 50 percent probability) nor negative (indicating a less than 50 percent probability).  Instead, the examiner found that it was "at least as likely as not that the Veteran had additional back disability that was proximately caused by his participation in a VA compensated work therapy (CWT) program at the Hines VAMC," but then provided a supporting rationale for this opinion that indicated that there was "no evidence of additional disability," which would appear to be at odds with the etiology opinion provided.  Accordingly, remand of this claim is required for provision of a supplemental opinion clarifying the conclusions contained in the February 2016 VA examination report.

Additionally, the Board notes that when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board remanded the Veteran's § 1151 claim in January 2012 and, among other things, requested that the AOJ make an administrative finding as to whether the Veteran was participating in a CWT program under 38 C.F.R. § 3.361 in March 2004, "early 2007," and April 2007.  Although records pertaining to the Veteran's participation in CWT at the Hines VAMC were procured, no such administrative finding was entered onto the record by the AOJ.  Accordingly, on remand the AOJ should enter such an administrative finding on the record.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for any outstanding private medical records pertinent to his bilateral knee disability and particularly relating to treatment in the 1970s and 1980s.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Return the Veteran's claims file to the examiner who conducted the February 2015 bilateral knee examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. July 1999, September 1999, and other post-service VA treatment records indicating past medical history of bilateral knee pain and knee treatment; and

ii. Lay statements and post-service treatment records indicating that the Veteran has experienced bilateral knee pain since incurring an in-service basketball injury

c. The examiner must first identify all current bilateral knee diagnoses, and then must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's bilateral knee disability: (1) began during active service; or (2) is otherwise related to any in-service incident, injury or event.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ should make an administrative finding regarding whether the Veteran was participating in a CWT program under 38 C.F.R. § 3.361 in March 2004, "early 2007" and April 2007.

4. Return the Veteran's claims file to the examiner who conducted the February 2016 back examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file including a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to clarify whether it is as likely as not (a 50 percent or greater probability) that the Veteran has additional back disability which was proximately caused by his participation in a VA CWT program in March 2004, "early" 2007, and/or April 2007.  In doing so please reconcile the contradictory findings and conclusions contained in the February 2016 VA examination report.

The examination report should include a complete rationale for all opinions expressed.  If the examiner finds that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


